Title: To Thomas Jefferson from Thomas Lehré, 14 October 1808
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Charleston Oct: 14: 1808
                  
                  I have taken the liberty by this conveyance, to Send you two news papers, by which you will see, that the Republicans of this City, have had a Compleat triumph over the Federalists, we never had so great a Majority, as at present.—
                  The whole of the Republican Ticket, a Copy of which is herein enclosed, was carried in the manner stated in the City Gazette.   Mr. Marion had 384 Votes more than Mr. Lowndes.—I never saw more Independence displayed at an Election in this City, than the Republicans displayed at the Poll on Monday and Tuesday last.—The Republicans voted openly, and in general seem to take a pride in doing so.—
                  From the accounts we have lately received from different parts of this State, I have no doubt, but that Mr. Maddeson will get every vote from this State.
                  The true friends of America, were never more determined then at present, to Support you and your Administration in whatever measures you may think proper to adopt for the Welfare and happiness of our Country.—I shall set off in a few days to be in time to meet our Legislature at Columbia on the 4th. Monday in next month, from which place I shall take the liberty of informing you by Post of our Proceedings.—That you may enjoy every happiness this Life affords, is the constant and sincere wish of   Your Obedient & Humble Servt.
                  
                     Tho: Lehré 
                     
                  
               